 1   Kate E. Juvinall [Bar No. 315659]
     kate.juvinall@huschblackwell.com
 2   HUSCH BLACKWELL LLP
     4801 Main Street, Suite 1000
 3   Kansas City, MO 64112-2551
     Telephone: (816) 983-8000
 4   Facsimile: (816) 983-8080
 5
     Attorneys for Defendant Charter
 6
     Communications, Inc.
 7

 8
                           UNITED STATES DISTRICT COURT FOR THE
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
     STACY DESMOND,                            Case No.: '19CV2392 AJB MDD
11
                               Plaintiff,      NOTICE OF REMOVAL TO THE
12                                             UNITED STATES DISTRICT COURT
     v.                                        FOR THE SOUTHERN DISTRICT OF
13
                                               CALIFORNIA
14   CHARTER COMMUNICATIONS,
     INC. and DOES 1 to 10,
15
                               Defendants.
16

17

18

19

20

21

22

23

24

25
26

27

28
                                                 1
                                        NOTICE OF REMOVAL
     DocID: 4821-3476-1645.1
 1            TO THE CLERK OF THE ABOVE-ENTITLED COURT:
 2            PLEASE TAKE NOTICE that Defendant Charter Communications, Inc.
 3   (“Charter”) invokes this Court’s jurisdiction under the provisions of 28 U.S.C.
 4   §§ 1331, 1332(a), 1367, 1441(a) and (b), and 1446, and removes this action from
 5   the Superior Court of the State of California for the County of San Diego. As
 6   grounds for removal, Charter states as follows:
 7   I.       PROCEDURAL BACKGROUND
 8            1.        On November 7, 2019, Plaintiff filed a civil complaint against Charter
 9   in the Superior Court of the State of California for the County of San Diego
10   entitled Stacy Desmond v. Charter Communications, Inc., et al., Case No. 37-
11   2019-00054306-CU-WT-CTL.
12            2.        The Superior Court for the County of San Diego issued a Summons
13   on November 8, 2019. Plaintiff then served a copy of the Summons, Complaint,
14   and the other related court documents on Charter on November 12, 2019. As
15   required by 28 U.S.C. § 1446(a), copies of the Summons, Complaint, and other
16   related court documents served upon Charter, which constitute all the process,
17   pleadings, and orders served upon Charter in this case to date, are attached as
18   Exhibit A. The Complaint is included at pages 2 through 40 of Exhibit A, and will
19   be referred to throughout as the “Complaint.”
20            3.        In the Complaint, Plaintiff alleges fifteen causes of action relating to
21   her former employment with Charter: (1) breach of implied contract; (2) failure to
22   provide minimum wages under the California Labor Code (“Labor Code”) § 1194;
23   (3) wrongful termination in violation of public policy; (4) retaliation in violation of
24   the California Government Code (“Gov’t Code”) § 12940(h); (5) failure to prevent
25   discrimination and retaliation under Gov’t Code § 12940(k); (6) age discrimination
26   in violation of Gov’t Code § 12941; (7) gender discrimination in violation of Gov’t
27   Code § 12940(a); (8) intentional infliction of emotion distress; (9) negligent
28
                                                 2
                                        NOTICE OF REMOVAL
     DocID: 4821-3476-1645.1
 1    infliction of emotional distress; (10) defamation; (11) harassment in violation of
 2    Gov’t Code § 12940(j); (12) retaliation in violation of the California Family Rights
 3    Act (“CFRA”), Gov’t Code § 12945.2(a), and the Family Medical Leave Act
 4    (“FMLA”), 29 U.S.C. § 2615; (13) violation of the California Business and
 5    Professions Code (“Business Code”) § 17200, et seq.; (14) violation of the Unruh
 6    Civil Rights Act (“Unruh”), California Civil Code § 52; and (15) violation of the
 7    Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq.
 8             4.        Charter filed an answer to Plaintiff’s Complaint in the San Diego
 9    Superior Court.1
10             5.        This Notice of Removal is timely under 28 U.S.C. §1446(b) because
11    less than thirty (30) days have elapsed since the service date of the initial pleading
12    on Charter, and this Notice of Removal was filed less than one year after
13    commencement of this action.
14             6.        As required by 28 U.S.C. § 1446(d), the undersigned counsel certifies
15    that Charter will give written notice of the removal to Plaintiff’s counsel and the
16    Clerk of the San Diego County Superior Court.
17             7.        Venue for this action lies in the United States District Court for the
18    Southern District of California under 28 U.S.C. § 1441 because it is the judicial
19    district in which the action was filed and where the case is pending.
20   II.       REMOVAL IS PROPER BECAUSE THIS COURT HAS ORIGINAL
21             JURISDICTION
22             8.        In cases brought in a State court of which the district courts of the
23    United States have original jurisdiction, defendants may remove the action to
24    federal court. 28 U.S.C. § 1441(a); Proctor v. Helena Agri-Enterprises, LLC, No.
25    18-CV-2832 JLS (NLS), 2019 WL 1923091, at *1 (S.D. Cal. Apr. 30, 2019); see
26
      1
       Charter has not yet received a conformed copy of the filing from the San Diego
27    Superior Court. When it does, it will promptly supplement the state court file,
28    which is attached as Exhibit A.
                                             3
                                   NOTICE OF REMOVAL
      DocID: 4821-3476-1645.1
 1   also Grable & Sons Metal Prods., Inc. v. Darue Engineering & Mfg., 545 U.S.
 2   308, 312 (2005) (“[Defendant] was entitled to remove the [action] if [Plaintiff]
 3   could have brought it in federal district court originally, 28 U.S.C. § 1441(a)[.]”).
 4            9.        Section 1441 provides two bases for removal: federal question
 5   jurisdiction and diversity jurisdiction.         28 U.S.C. § 1441; Proctor, 2019 WL
 6   1923091, at *1.
 7            10.       Removal is proper in this case because both federal question and
 8   diversity jurisdiction exist.
 9            A. FEDERAL QUESTION JURISDICTION EXISTS
10            11.       Because Plaintiff has asserted two federal claims against Charter, this
11   Court has jurisdiction under 28 U.S.C. §§ 1331 and 1367, and Charter is entitled to
12   remove this case pursuant to 28 U.S.C. § 1441(a).
13                  1. This Court Has Jurisdiction Over Plaintiff’s Federal Law Claims
14            12.       Pursuant to 28 U.S.C. § 1331, federal courts have federal question
15   jurisdiction over “all civil actions arising under the Constitution, laws, or treaties
16   of the United States.” 28 U.S.C. § 1331; see also Grable, 545 U.S. at 312;
17   Proctor, 2019 WL 1923091, at *1.
18            13.       In this case, Plaintiff alleges violations of, and seeks relief under, the
19   FMLA and ADA. See Compl., at 1, 31-32, 35-36. Consequently, this action
20   arises, at least in part, under federal law. See Grable, 545 U.S. at 312 (federal-
21   question jurisdiction under § 1331 is invoked, by and large, by plaintiffs pleading a
22   cause of action created by federal law).
23            14.       Because Plaintiff asserts claims arising under federal law, this Court
24   has original jurisdiction pursuant to 28 U.S.C. § 1331.
25                  2. This Court Has Jurisdiction Over Plaintiff’s Remaining Claims
26            15.       Pursuant to 28 U.S.C. § 1367, a federal court may exercise
27   supplemental jurisdiction over state law claims that form part of the same case or
28
                                                 4
                                        NOTICE OF REMOVAL
     DocID: 4821-3476-1645.1
 1   controversy. See 28 U.S.C. § 1367 (“[I]n any civil action of which the district
 2   courts have original jurisdiction, the district courts shall have supplemental
 3   jurisdiction over all other claims that are so related to claims in the action within
 4   such original jurisdiction that they form part of the same case or controversy[.]”).
 5            16.       State law claims form part of the same case or controversy when they
 6   share a common nucleus of operative fact with the federal claims and would
 7   normally be tried together. Bahrampour v. Lampert, 356 F.3d 969, 978 (9th Cir.
 8   2004).
 9            17.       Here, Plaintiff’s state law claims clearly share a common nucleus of
10   operative fact with Plaintiff’s federal claims.2 Each of Plaintiff’s claims pertains to
11   her employment with Charter. See generally Compl. That Plaintiff’s state law
12   claims share a common nucleus of operative fact is evidenced by the fact that
13   Plaintiff brought one lawsuit in which she includes a single section of “Factual
14   Allegations,” which necessarily includes the factual allegations forming the basis
15   of each of the claims alleged by Plaintiff in the Complaint. Further, under each
16   additional cause of action alleged in the Complaint, Plaintiff specifically
17   incorporates by reference each and every allegation made in the Complaint as if
18   the allegations are fully set forth under each cause of action. See Compl. ¶¶ 73, 91,
19   70, 84, 86, 96, 109, 117, 125, 140, 152, 165, 170, 179.
20            18.       As such, Plaintiff’s state law claims form part of the same case or
21   controversy as her federal law claims. Accordingly, Plaintiff could have brought
22
     2
       To the extent Plaintiff’s remaining state law claims “arise under” federal law, this
23   Court has original jurisdiction over those claims. The Supreme Court has held that
24   federal question jurisdiction exists over state law claims, which necessarily raise
     disputed and substantial federal issues, that a federal forum may entertain without
25   disturbing any congressionally approved balance of federal and state judicial
26   responsibilities. Grable, 545 U.S. at 314. Here, a number of Plaintiff’s state law
     claims raise disputed and substantial federal issues, as they are based upon alleged
27   violations of federal law and/or upon Plaintiff’s alleged complaints of Charter’s
28   noncompliance with federal law. See generally Compl.
                                                5
                                   NOTICE OF REMOVAL
     DocID: 4821-3476-1645.1
 1   this action in federal court originally and Charter is entitled to remove the case.
 2   See Grable, 545 U.S. at 312.
 3            B. DIVERSITY JURISDICTION EXISTS
 4            19.       This Court also has original jurisdiction over this action pursuant to
 5   28 U.S.C. § 1332(a), and this action may be removed under 28 U.S.C. § 1441(b).
 6            20.       Under 28 U.S.C. § 1332(a), a district court has original jurisdiction
 7   when the controversy is between citizens of different states and the amount in
 8   controversy exceeds $75,000.00, exclusive of interest and costs.
 9                  1. The Parties Are Citizens of Different States
10            21.       Citizenship of the parties is determined by their citizenship status at
11   the commencement of the action. 28 U.S.C. § 1332(d)(7).
12            22.       Upon information and belief, and at all times relevant to this action,
13   Plaintiff has been a resident of California. See Exhibit A, Compl., ¶ 1.
14   Consequently, for purposes of diversity jurisdiction under 28 U.S.C. § 1332(a)(1),
15   Plaintiff is a citizen of California.
16            23.       For purposes of diversity jurisdiction, a corporation is a citizen of any
17   state where it is incorporated and where its principal place of business is located.
18   28 U.S.C. § 1332(c).
19            24.       A corporation’s principal place of business is determined by the
20   “nerve center” test, which looks to where the corporation maintains its corporate
21   headquarters and where the corporation’s officers direct, control, and coordinate
22   the corporation’s activities. Hertz Corp. v. Friend, 559 U.S. 77, 90-94 (2010).
23            25.       At the time of the commencement of this action, and at all relevant
24   times, Charter is and has been a corporation incorporated in the State of Delaware.
25   See Exhibit B, Declaration of Kasei C. Reed (“Reed Decl.”), ¶ 4.
26            26.       Charter’s home office is located in Stamford, Connecticut, where its
27   high level officers direct, control, and coordinate Charter’s activities. See Exhibit
28
                                                 6
                                        NOTICE OF REMOVAL
     DocID: 4821-3476-1645.1
 1   B, Reed Decl., ¶ 4. Accordingly, Charter’s principal place of business is in
 2   Stamford, Connecticut.
 3            27.       As a result, Charter is a citizen of Delaware and Connecticut for
 4   purposes of 28 U.S.C. §1332 and 28 U.S.C. § 1441.
 5            28.       Because Plaintiff is a citizen of California and Charter is a citizen of
 6   Delaware and Connecticut, there is complete diversity for purposes of 28 U.S.C. §
 7   1332(a)(1).
 8                  2. The Amount In Controversy Requirement Is Satisfied
 9            29.       A court determines the jurisdictional amount based on the relief
10   sought in the complaint. The federal diversity jurisdiction statute, 28 U.S.C.
11   §1332(a), provides that the “amount-in-controversy requirement excludes only
12   ‘interest and costs.’” Guglielmino v. McKee Foods Corp., 506 F.3d 696, 700 (9th
13   Cir. 2007).
14            30.       While Charter denies Plaintiff’s factual allegations and denies that she
15   is entitled to any of the relief for which she has prayed, it is clear from the face of
16   the Complaint that Plaintiff has put into controversy an amount in excess of
17   $75,000, exclusive of interest and cost.3
18            31.       The amount in controversy for purposes of jurisdiction is the total
19   amount at stake in the litigation. Theis Research, Inc. v. Trujillo & Bain, 400 F.3d
20   659, 662 (9th Cir. 2005).
21            32.       Throughout her Complaint, Plaintiff alleges she has been damaged in
22   an amount in excess of $100,000, and in her Prayer for relief, she specifically
23   requests relief in excess of $100,000 and seeks damages for past and future lost
24

25   3
       This Notice of Removal discusses the nature and amount of damages placed at
26   issue in Plaintiff’s Complaint. Charter’s reference to specific damages amounts are
     provided solely for the purpose of establishing that the amount in controversy is
27   more likely than not in excess of $75,000. Charter maintains that all of Plaintiff’s
28   claims are without merit and that Charter is not liable to Plaintiff.
                                                7
                                  NOTICE OF REMOVAL
     DocID: 4821-3476-1645.1
 1   earnings, physical and mental pain, personal property damage, exemplary
 2   damages, attorney’s fees, injunctive relief, restitution or disgorgement of money or
 3   property unfairly obtained, civil penalties, and liquidated damages. Compl., at 37,
 4   Prayer for Relief, ¶¶ 1-10.
 5            33.       Indeed, although Charter denies Plaintiff is entitled to any relief
 6   whatsoever, Plaintiff’s Complaint purports to place at least $390,000 at stake. See
 7   Compl., at 11, ¶ 90 (as a result of breaching an implied contract as alleged in
 8   Count I, Plaintiff has been damaged substantially in excess of $100,000), at 14, ¶
 9   68 (as a result of the wage violations alleged in Count II, Plaintiff has been
10   substantially damaged in excess of $100,000), at 28, ¶ 137 (as a result of the
11   alleged defamatory statements made as set forth in Count X, Plaintiff has been
12   damaged substantially in excess of $25,000), at 30, ¶ 149 (as a result of alleged
13   harassment, Plaintiff has been damaged substantially in excess of $25,000), at 32,
14   ¶ 162 (as a result of alleged conduct in violation of the CFRA and/or the FMLA,
15   Plaintiff has been damaged substantially in excess of $25,000), at 33, ¶ 167 (as a
16   result of various alleged violations of the Business Code, Plaintiff has been
17   damaged substantially in excess of $25,000), at 34, ¶ 176 (as a result of Unruh
18   violations, Plaintiff has been damaged substantially in excess of $25,000), at 35, ¶
19   188 (as a result of various violations of the ADA, Plaintiff has been substantially
20   damaged in excess of $25,000); see also Adkins v. J.B. Hunt Transp., Inc., 293 F.
21   Supp. 3d 1140, 1147 (E.D. Cal. 2018) (considering $10,000 in potential punitive
22   damages and $30,000 in attorneys’ fees as “conservative estimates” in determining
23   the amount in controversy for purposes of establishing diversity jurisdiction in a
24   disability discrimination case).
25            34.       Based on the allegations and claims set forth in Plaintiff’s Complaint,
26   the amount in controversy in this litigation is far greater than $75,000, and
27   therefore, exceeds the jurisdictional threshold.
28
                                                8
                                       NOTICE OF REMOVAL
     DocID: 4821-3476-1645.1
 1   III.      CONCLUSION
 2             35.       This case is properly removed because the Complaint asserts claims
 3    arising under federal law and this Court has supplemental jurisdiction over the
 4    remaining state law claims, as each of Plaintiff’s claims form part of the same case
 5    or controversy. For those reasons, this case is properly removed under 28 U.S.C.
 6    §§ 1331, 1367, and 1441.
 7             36.       Additionally, the parties are completely diverse and Plaintiff’s claims
 8    place more than $75,000.00 in controversy. For those reasons, this case is properly
 9    removed to this Court under 28 U.S.C. §§ 1332(a) and 1441.
10             37.       In the event this Court has a question regarding the propriety of this
11    Notice of Removal, Charter requests that the Court issue an Order to Show Cause
12    so that Charter may have an opportunity to more fully brief the Court on the basis
13    for this removal.
14

15    DATED: December 12, 2019                       Respectfully submitted,
                                                     HUSCH BLACKWELL LLP
16

17                                                   By: /s/ Kate E. Juvinall
                                                        KATE E. JUVINALL
18

19                                                       Attorney for Defendant Charter
                                                         Communications, Inc.
20

21

22

23

24

25
26

27

28
                                                 9
                                        NOTICE OF REMOVAL
      DocID: 4821-3476-1645.1
 1                              CERTIFICATE OF SERVICE
 2            The undersigned counsel hereby certifies that on this 12th day of December,
 3   2019, the foregoing was filed with the Court via the Court’s CM/ECF System and
 4   was served via first-class U.S. Mail, upon the following:
 5
              Kevin L. Mirch
 6            Mirch Law Firm, LLP
              750 B. St., Suite 2500
 7
              San Diego, CA 92101
 8            Attorney for Plaintiff
 9

10                                           /s/ Kate E. Juvinall
                                             Attorney for Defendant Charter
11
                                             Communications, Inc.
12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28
                                           10
                                   NOTICE OF REMOVAL
     DocID: 4821-3476-1645.1
